Citation Nr: 0622737	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-34 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals resection of adenocarcinoma of thyroid, during the 
periods from January 28, 1964 to May 10, 1967, and from April 
1, 1986 to the present. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) during the periods from 
January 28, 1964 to May 10, 1967, and from April 1, 1986 to 
July 19, 1991.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service from July 1959 to January 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision, by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim for a rating in excess 
of 30 percent for residuals of resection of adenocarcinoma of 
the thyroid, during the periods from January 28, 1964, to May 
10, 1967, and from April 1, 1986, to the present; the RO also 
denied the claim for a TDIU during the periods from 
January 28, 1964, to May 10, 1967, and from April 1, 1986, to 
July 19, 1991.  The veteran perfected a timely appeal to 
those determinations.  

In an April 1996 decision, the Board determined that the 
January 1964 and January 1987 rating decisions, which had 
reduced the rating for postoperative residuals, 
hypothyroidism and adenocarcinoma of thyroid cancer, had not 
involved clear and unmistakable error.  

In a statement in support of claim (VA Form 21-4138), 
received at the Board in May 2006, the veteran appears to be 
raising a claim of clear and unmistakable error in the 
reduction of the rating for his postoperative residuals of 
thyroid cancer, as well as a claim of CUE in failing to 
assign a TDIU.  These matters are referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  During the period from April 1, 1964, to May 10, 1967, 
the residuals of adenocarcinoma of the thyroid were 
manifested by complaints of fatigue and required suppression 
therapy; there was no demonstration of thyroid gland 
dysfunction and no recurrence of cancer during that time.  

2.  Since April 1, 1986, the evidence of record has not 
demonstrated the recurrence of cancer of the thyroid gland, 
and the residuals of the thyroid cancer have not been 
manifested by severe hypothyroidism, with symptoms such as 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, and depression), 
bradycardia (less than 60 beats per minute), or sleepiness 
and decreased levels of circulating thyroid hormones (T4 
and/or T3, by specific assays); nor is it manifested by 
muscular weakness, mental disturbance, and weight gain.  The 
veteran has been constipated, and has not manifested 
myxedema.  

3.  Papillary carcinoma of the thyroid gland has not recurred 
since April 1, 1986.  

4.  During the periods from April 1, 1964, to May 10, 1967, 
and from April 1, 1986, to July 19, 1991, the veteran's only 
service-connected disability, residuals of resection of 
adenocarcinoma of the thyroid, was rated as 30 percent 
disabling.  

5.  A May 1997 rating decision granted service connection for 
bipolar disorder, evaluated as 100 percent disabling, 
effective July 19, 1991.  

6.  Prior to July 19, 1991, the veteran's service-connected 
disabilities did not render him unable to obtain and/or 
maintain substantially gainful employment, and it was not 
factually ascertainable that he satisfied the criteria 
necessary for the assignment of a TDIU prior to July 19, 
1991.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of resection of adenocarcinoma of the thyroid, 
during the periods from April 1, 1964, to May 10, 1967, and 
from April 1, 1986, to the present, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.7, 4.14, 
4.119, Diagnostic Codes 7903, 7914 (2005); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1995).  

2.  The criteria for a TDIU during the periods from April 1, 
1964, to May 10, 1967, and from April 1, 1986, to July 19, 
1991, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in August and October 2003 from the RO to the veteran 
that were issued prior to the initial RO decision.  Another 
letter was issued in September 2004.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation for 
residuals of adenocarcinoma of the thyroid, and to establish 
a TDIU, and the records showing that he has been provided all 
the criteria necessary for establishing higher ratings, we 
find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  

II.  Factual Background

The service medical records indicate that on November 7, 
1960, the veteran was diagnosed with adenoma, right lobe of 
the thyroid; on November 8, 1961, the veteran underwent a 
right hemithyroidectomy.  He was diagnosed with papillary 
adenocarcinoma, right lobe of the thyroid, with metastasis to 
one lymph node.  Subsequent to service, the veteran was 
admitted to a VA hospital on February 1, 1961, and underwent 
a total thyroidectomy and modified right neck dissection.  
The discharge diagnosis was adenocarcinoma of the thyroid 
with metastasis to the regional lymph node.  

By a rating action in June 1961, the RO granted service 
connection for adenocarcinoma of the thyroid, with metastasis 
to regional lymph node; a 100 percent rating was assigned, 
effective January 27, 1961.  




Of record is a VA hospital summary, dated in November 1962, 
indicating that a scan of the thyroid revealed areas of 
uptake in the right lateral neck above the suprasternal 
notch; as a result, the veteran was given I-131 in a dose of 
200 millicuries.  

The veteran was afforded a VA compensation examination in 
December 1963; at that time, he complained of feeling tired 
most of the time.  The veteran indicated that he must take 
medications at all times for his thyroid condition.  
Examination of the neck revealed scar, postoperative total 
thyroidectomy and right radical neck dissection, with no 
evidence of local recurrence.  

By a rating action dated January 28, 1964, the RO determined 
that the current disability did not warrant continued total 
evaluation; as a result, the 100 percent was reduced to 30 
percent, effective April 1, 1964.  

Received in May 1964 were VA progress notes, dated from 
December 1963 to March 1964.  A March 1964 VA progress notes 
indicates that the veteran was seen for complaints of extreme 
fatigue.  It was noted that neck examination was negative for 
any recurrence of thyroid cancer.  VA progress notes dated 
from February 1965 to December 1965 indicate that the veteran 
continued to receive medication for his thyroid condition.  
During a clinical visit in March 1965, it was noted that a 
scan of the upper mediastinum and thyroid area did not reveal 
any localization of I-131.  It was indicated that, since the 
veteran had excreted already 5% in 24 hours with so little 
uptake in the thyroid, it could be safely presumed that there 
was no functioning thyroid tissue elsewhere in the body and 
that cancer of the thyroid possibly was no longer present in 
the body.  

Received in October 1967 was a VA hospital summary, which 
shows that the veteran was admitted to a VA hospital on May 
10, 1967.  The hospital report noted that a recent scan had 
revealed recurrence of radio-iodine uptake in tissue in the 
area of the neck, and he was readmitted for retreatment.  The 
veteran was given 100 millicuries of Iodine 131 on May 10, 
1967.  The discharge diagnosis was condition after carcinoma 
of the thyroid, with thyroidectomy.  On September 6, 1967, 
the veteran was readmitted through the isotope department for 
I-131 therapy.  

By a rating action, dated October 27, 1967, the RO reassigned 
a 100 percent rating for adenocarcinoma of the thyroid with 
metastasis, effective from May 10, 1967.  

By letter dated November 29, 1985, the VA notified the 
veteran that a medical examination was being arranged in 
order to determine his continued entitlement to disability 
compensation benefits.  He was advised that it was essential 
that he report for the examination.  Subsequently, in a 
report of contact (VA Form 119), dated June 19, 1986, it was 
requested that the examination be rescheduled because the 
veteran had not received the previous letter asking him to 
report for an examination.  

Of record is a medical statement from Dr. N.F., dated in 
October 1986, indicating that he examined the veteran in 
March 1977, in November 1979, and again in October 1986.  Dr. 
Forbath noted that the veteran had an enlarged pre-auricular 
node on the left side in 1977; subsequently, he was diagnosed 
with mucoepidermoid carcinoma of the left parotid gland, and 
underwent a left conservative parotidectomy.  Dr. F. 
indicated that the veteran had shown no recurrence of the 
thyroid or parotid tumor since then.  He discussed the 
veteran's longstanding emotional problems, and his diagnosis 
of bipolar affective disorder.  He noted that the veteran was 
complaining of chronic fatigue, depression, irritability, and 
difficulty with getting along with people, all of which 
prevented gainful employment.  On examination, there was 
evidence of thyroidectomy and right radical neck dissection.  
The examiner indicated that he was unable to detect recurrent 
tumor or lymphadenopathy.  Dr. F stated, summing it up, that 
the veteran still had serious psychological and emotional 
problems, likely related to bipolar affective disorder, which 
made gainful employment impossible for him; and he stated 
that he found no evidence of recurrent tumor.  

On the occasion of a VA examination in October 1986, no 
lymphadenopathy was found.  The pertinent diagnoses were 
carcinoma of the thyroid, treated; carcinoma of the parotid 
gland, treated; and bipolar affective disorder.  

Received in July 1990 was a VA progress note, dated in June 
1990, reflecting evaluation and treatment for an eye 
condition.  

Of record is a treatment report from Dr. Bernstein, dated in 
April 1991, indicating that the veteran was referred for 
evaluation of his thyroid problem.  Dr. Bernstein indicated 
that the veteran had a recent I-131 scan in October 1990 
which he was told was negative; he also had thyroglobulin 
level which was also negative.  Also of record is the report 
of a psychiatric evaluation, dated in April 1991, reflecting 
a diagnostic impression of bipolar depression.  

The veteran was afforded a VA compensation examination in 
March 1993; at that time, it was noted that from 1972 to 1978 
he had held four different jobs, all good jobs.  In 1978, he 
was treated at the Clarke Institute of psychiatry in Toronto 
for manic depressive illness; he was hypomanic and he was 
treated with Lithium and desipramine.  In 1979, he worked for 
a computer company for nine months; since then, he had had 
only temporary jobs.  In 1991, he was hospitalized; he was 
treated by a Dr. H and diagnosed as bipolar disorder 
depressed.  It was noted that the veteran had continued to 
see Dr. H and on an outpatient basis, and was currently 
taking Prozac and Lithium.  The pertinent diagnoses were 
bipolar disorder; status post carcinoma of the thyroid, with 
replacement by Levothyroxine at .25 mg a day.  It was noted 
that the veteran had a long history of depression, and his 
level of function was moderate.  The examiner concluded that 
the severity of the veteran's symptomatology was moderate, 
and the veteran had been able to remain out of the hospital 
when his level of functioning as far as work has been rather 
poor,  The examiner therefore concluded that the veteran's 
difficulty maintaining employment was related to his 
childhood and from his bipolar disorder, as well as a 
connection with difficulties with his thyroid condition.  

Received in December 1994 were VA progress notes, dated from 
June 1990 through October 1994, reflecting ongoing clinical 
evaluation and treatment for the thyroid condition and 
depression.  During a clinical visit in October 1994, it was 
noted that the veteran had received 4 grains q.d. (once a 
day) of the thyroid medication, which was chemical 
suppressive treatment; however, this dose may be given for 
preventive treatment in the absence of active disease.  

Of record is a medical statement from Dr. E.W., dated in 
November 1995, indicating that the veteran was under his care 
for his medical problems.  Dr. W related that the veteran had 
a history of thyroid cancer first diagnosed and treated in 
1960; he underwent treatment with radioactive iodine in 1961, 
1962, 1963, 1967, 1969, 1970, and 1971.  At those times, the 
veteran had documentation of recurrent metastatic thyroid 
cancer.  Dr. W noted that the veteran was currently stable; 
he was on pharmacologic treatment with suppressive doses of 
Thyroxine, and he would remain on that medication for the 
rest of his life.  In another medical statement, also dated 
in November 1995, Dr. W noted that thyroid hormone affects a 
person's mood.  Dr. W explained that the veteran's multiple 
treatments for thyroid cancer in the past, and lifelong need 
for high doses of Thyroxine, does affect his mood.  
Therefore, Dr. Ward stated that he considered the veteran's 
thyroid problem and mental health problems to be inter-
related.  

The veteran was afforded a VA examination for evaluation of 
the thyroid in November 2003.  At that time, he reported some 
fatigability with the need to take two naps each day, each 
nap lasting approximately 30 to 60 minutes.  He stated that 
he felt depressed one or two times every two weeks, and those 
feelings lasted for a half a day to a whole day.  He 
complained of sharp pains in the right and left shoulders, 
particularly when he reached with his right hand behind his 
back.  It was noted that the veteran had undergone thyroid 
surgery for the removal of papillary carcinoma, and his last 
I-131 treatment was in 1972.  He did not have any symptoms 
due to pressure on his larynx or esophagus.  The veteran 
indicated that he got colds easily and it was difficult to 
warm up.  He reported problems with constipation alternating 
with diarrhea.  He noted that his weight had a tendency to 
fluctuate between 174 and 190 pounds over the past year, 
tending to go up and down with adjustments in his thyroid 
replacement medication.  On examination, it was noted that 
the thyroid was surgically absent.  There were no palpable 
nodes in the neck.  The examiner noted that there were no 
tests that were deemed necessary at this time.  His most 
recent TSH was 0.4 on August 11, 2003, which was within 
normal range and represented a change from his TSH of 15 
noted in July 2003.  The pertinent diagnosis was papillary 
carcinoma of the thyroid, status post excision.  


III.  Legal Analyis

A.  Higher evaluation for residuals of thyroid cancer

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition. Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

As noted above, the RO initially granted service connection 
for residuals of resection of adenocarcinoma of the thyroid 
in a June 1961 rating decision, assigning a 100 percent 
rating under Diagnostic Code (DC) 7914.  Subsequently, in a 
rating action in January 1964, the RO reduced the rating from 
100 percent to 30 percent, effective April 1, 1964.  The 100 
percent rating was re-established in October 1967, effective 
from May 10, 1967.  Thereafter, the rating was once again 
reduced in April 1986 to 30 percent, effective from April 1, 
1986, to the present.  

The veteran's postoperative thyroid cancer has been rated 
under Diagnostic Code 7914, which evaluates malignancy in the 
endocrine system, and DC 7903, which evaluates 
hypothyroidism.  Prior to June 6, 1996, a 100 percent 
evaluation was assigned under DC 7914 for malignant growths 
of the endocrine system for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedures.  Thereafter, in the absence of local 
recurrence or metastases, a rating is to be made on 
residuals.  Hypothyroidism, the veteran's residual, warranted 
a 10 percent evaluation with moderate symptoms, with 
fatigability.  A 30 percent evaluation was warranted for 
moderately severe symptoms, with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  A higher 
evaluation was warranted for even more severe symptomatology.  
38 C.F.R. § 4.119, Diagnostic Codes 7903, 7914 (1995).  

As of June 6, 1996, a 100 percent evaluation is warranted for 
malignancy of the endocrine system for six months following 
the ending of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedures.  As with the prior criteria, 
residuals are rated thereafter.  Hypothyroidism now warrants 
a 10 percent evaluation with the presence of fatigability, or 
when medication is required for treatment.  A 30 percent 
evaluation is warranted for fatigability, constipation, and 
mental sluggishness.  As with the previous criteria, a higher 
evaluation was warranted for even more severe symptomatology.  
38 C.F.R. § 4.119, Diagnostic Codes 7903, 7914 (2005).  

Under Diagnostic Code 7914, a 100 percent evaluation may be 
assigned for malignant neoplasm of any specified part of the 
endocrine system.  

The Note following DC 7914 provides:  A rating of 100 percent 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals.  



A.  Periods from April 1, 1964, to May 10, 1967, and
from April 1, 1986, to the present

During the periods in question, the evidence of record show 
that the veteran was maintained on thyroid hormone 
replacement therapy; clinical findings show that there was 
recurrence of thyroid cancer during those years.  It is 
significant to note that a December 1963 VA examination 
report revealed no evidence of local recurrence of thyroid 
cancer.  A March 1964 VA progress notes indicated that the 
veteran was seen for complaints of extreme fatigue; 
examination of the neck was negative for any recurrence of 
thyroid cancer.  During a clinical visit in March 1965, it 
was noted that a scan of the upper mediastinum and thyroid 
area did not reveal any localization of I-131.  It was 
indicated that, since the veteran had excreted already 5% in 
24 hours with so little uptake in the thyroid, it could be 
safely presumed that there was no functioning thyroid tissue 
elsewhere in the body and that cancer of the thyroid possibly 
is no longer present in the body.  

Under these circumstances, while the evidence of record noted 
some manifestations of the thyroid disability, including 
complaints of fatigue, there was no evidence of severe 
hypothyroidism under the old rating criteria.  There is no 
slowing of the pulse, sluggish mentality, sleepiness, or 
reflex deficit shown to have resulted from the thyroidectomy.  
Thus the criteria for a higher rating under the old criteria 
in Diagnostic Code 7903 are not met.  

It is also noteworthy that the 100 percent rating was 
restored with the finding of local recurrence of thyroid 
cancer during a hospital admission on May 10, 1967.  The 
veteran's condition was determined to be stable when he 
failed to report for a VA examination in April 1986.  

Upon review of the medical evidence of record, the clinical 
findings from 1986 have failed to show any recurrence of the 
thyroid cancer.  In October 1986, Dr. Forbath indicated that 
the veteran had had no recurrence of the thyroid cancer.  In 
a statement dated in 1991, Dr. B indicated that the veteran 
had a recent I-131 scan in October 1990 which he was told was 
negative.  During a clinical visit in October 1994, it was 
noted that the veteran had received 4 grains, q.d., of the 
thyroid medication as was chemical suppressive treatment; 
however, it was indicated that such dose may be given for 
preventive treatment in the absence of active disease.  In a 
November 1995 medical statement, Dr. W noted that the veteran 
was currently stable.  Moreover, during a VA examination in 
November 2003, it was noted that the thyroid was surgically 
absent.  There were no palpable nodes in the neck.  The 
examiner noted that there were no tests that were deemed 
necessary at this time.  His most recent TSH was 0.4 on 
August 11, 2003, representing a normal range.  

In light of the foregoing, while the symptoms during the 
period from April 1986 are no doubt significantly 
incapacitating, they cannot be said to typify his disability 
picture for continuous rating purposes.  During the 
examination in November 2003, it was noted that the veteran 
stopped having thyroid scans in 1991; since his second 
thyroidectomy, he has been treated with suppressive doses of 
thyroid medications except for those intervals when he 
briefly stopped the medications to get thyroid scans.  More 
important, the evidence reflects complaints of fatigue and 
muscle weakness, residuals of papillary cancer of the thyroid 
gland have not been shown to include uncontrolled 
hypothyroidism.  The average degree of industrial impairment 
from hypothyroidism, which the disability evaluation is meant 
to cover, would not be appreciably increased by the 
infrequent exacerbations induced by I-131 surveillance to 
check for the recurrence of thyroid cancer, at least not to a 
level consistent with more than the 30 percent rating 
currently in effect.  

B.  Entitlement TDIU during the periods in question

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):  It is clear that the claimant need 
not be a total "basket case" before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Id.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2005).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.  

During the period from April 1, 1964, to May 10, 1967, as 
well as from April 1, 1986, to July 19, 1991, the veteran had 
only one service-connected disability, which, as discussed 
above, was evaluated as 30 percent disabling.  Thus, the 
veteran failed to meet the schedular criteria for 
consideration of TDIU.  See 38 C.F.R. § 4.16(a) (if there is 
only one service-connected disability, it must be rated at 60 
percent or more).  Moreover, upon extraschedular 
consideration, and for reasons discussed immediately below, 
the Board finds that the evidence does not demonstrate that 
the veteran's service-connected residuals resection of 
adenocarcinoma of the thyroid was of such severity as to 
render him unable to secure or follow substantially gainful 
employment at that time.  

Specific details concerning the extent of impairment caused 
by the veteran's residuals of adenocarcinoma of the thyroid 
have been discussed above in connection with the increased 
rating claim.  The Board does not disagree that, during the 
periods in question, the veteran's service-connected 
residuals of resection of thyroid cancer, including symptoms 
of fatigue, impacted his employability.  However, this was 
taken into account in the 30 percent rating which was 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose, supra, (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

The Board has reviewed the record and can find no evidence, 
aside from the veteran's contentions, which demonstrates that 
the veteran's service-connected residuals of resection of 
thyroid cancer, alone, precluded him from securing or 
following substantially gainful employment during the period 
in question.  In fact, in a medical statement dated in 
October 1986, Dr. F noted that the veteran had had no 
recurrence of the thyroid.  However, he also noted that the 
veteran had serious psychological and emotional problems, 
likely related to bipolar affective disorder, which made 
gainful employment impossible for him.  None of the 
physicians indicated that the veteran was precluded from 
employment due only to his residuals of thyroid cancer.  

Because the first time that the veteran met the 60 percent 
schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU was in 
July 1991, when service connection for bipolar was made 
effective, and a 100 percent rating was assigned, the 
veteran's factual entitlement to a TDIU could not be prior to 
July 19, 1991.  

The Board is, of course, aware of the veteran's contention 
that he cannot work due to his service-connected disability.  
The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  Although the Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony).  

Here, the Board places less weight of probative value on the 
veteran's subjective statements concerning the extent of 
impairment caused by his service-connected thyroid cancer 
than it does on the objective medical reports, during the 
periods in question, which indicate that, although the 
veteran was indeed unemployable, this was due mainly to 
psychological problems, which were not yet service connected.  
It is well established that as a lay person without medical 
training the veteran is not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board accordingly concludes that the probative evidence 
establishes that the veteran was not precluded from 
substantially gainful employment due solely to his service-
connected residuals of resection of adenocarcinoma of the 
thyroid during the periods from April 1, 1964, to May 10, 
1967, and from April 1, 1986 to July 19, 1991.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of resection of adenocarcinoma of the thyroid, 
during the periods from January 28, 1964, to May 10, 1967, 
and from April 1, 1986, to the present, is denied.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) during the periods from January 28, 
1964, to May 10, 1967, and from April 1, 1986, to July 19, 
1991, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


